Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to Applicant’s submission filed 10/09/2020.
Claims 1-29 are pending and subject to restriction and/or election requirement.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-21 are drawn to a method (claims 1-18 and 20) and a computer-readable storage device storing computer-executable instruction (claims 19 and 21) for accessing an organizational framework and compute a criticality of an asset, engineering application, or business process by generating one or more relational matrices defining matrixed interdependencies between business functions, business processes, engineering applications, assets, responsible entities, and facilities of the organization, and using the relational matrices to compute a value at risk or a value of a consequence to the organization, classified in CPC G06F 21/577 and G06Q 10/0635.
Claims 22-29 are drawn to a method (claims 22-28) and a computer-readable storage device storing computer-executable instruction (claim 29) for displaying a multi-dimensional mapping of the organization of selectable organizational component nodes of an organization, classified in CPC G06F 16/3323.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instance case,  compute a criticality of an asset, engineering application, or business process by generating one or more relational matrices defining matrixed interdependencies between business functions, business processes, engineering applications, assets, responsible entities, and facilities of the organization, and using the relational matrices to compute a value at risk or a value of a consequence to the organization.  Invention II has separate utility such as displaying a multi-dimensional mapping of the organization of selectable organizational component nodes of an organization  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:  There would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  In the instant case, examination of each of the inventions may necessitate searching different subclasses and/or employing different search queries based at least on one or more distinct features of each invention as follows:

Invention I includes at least the following distinct feature(s):  accessing an organizational framework describing an organization, wherein the organizational framework comprises one or more relational matrices defining matrixed interdependencies between business functions, business processes, engineering applications, assets, responsible entities, and facilities of the organization; and using the relational matrices to compute a criticality of an asset, engineering application, or business process, and using a computed criticality to compute a value at  risk or a value of a consequence to the organization, providing an organizational framework comprising a set of matrixed interdependencies between one or more cybersecurity maturity models, responsible business functions and business processes, engineering applications, assets, responsible entities, and facilities of the organization;  propagating a cybersecurity threat scenario through the assets of the organizational framework; and quantifying a risk to assets and engineering applications impacted by the cybersecurity threat scenario based on a consequence score derived from asset and engineering application criticalities.
Invention II includes at least the following distinct feature(s):  in response to a selection with a user input device, displaying a first webbed arrangement of selectable organizational component nodes of an organization including a first component node and one or more other component nodes, including a second component node, radially spaced apart from and radially connected to the first component node, wherein the first component node and the one or more other component nodes are connected based on nodal dependencies within the organization to such that the first webbed arrangement describes a multi-dimensional mapping of the organization.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683